Citation Nr: 0603507	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  00-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
service-connected diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the RO.  

The veteran requested a Board hearing in his March 2000 
Substantive Appeal (VA Form 9); however, the veteran later 
cancelled his hearing request in August 2005.  


FINDINGS OF FACT

1.  The veteran failed to report, without explanation, for VA 
medical examination scheduled in conjunction with the claim 
for increase.  

2.  The service-connected diabetes mellitus is not shown to 
require insulin, restricted diet and regulation of the 
veteran's activities.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected diabetes mellitus have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.655, 4.7, 4.119 including Diagnostic Code 7913 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); 38 U.S.C.A. § 
3.159(b) (2005).  

In letters dated in February 2003 and December 2003, the RO 
provided notice to the veteran of what evidence the veteran 
was responsible for obtaining and what evidence VA would 
undertake to obtain.  

In the January 2000 Statement of the Case and the February 
2004 Supplemental Statement of the Case, the RO provided the 
regulations for increased ratings, and thereby informed the 
veteran of the evidence needed to substantiate the claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran was scheduled for two VA 
examinations, in January 2000 and February 2003; however, he 
did not report to either examination.  

All identified records have been sought, and the Board is not 
aware of any outstanding records.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  



Background and Analysis

In a February 1991 rating decision, the RO granted service 
connection for diabetes mellitus, and assigned a 20 percent 
evaluation.  

In March 1998, the veteran submitted a claim for an increased 
rating for his service-connected diabetes mellitus.  

The July 1998 VA examination indicates that the veteran was 
treated with oral hypoglycemics.  The diagnosis was that of 
non-insulin dependent diabetes mellitus.  

In statements submitted in May 1999, the veteran stated that 
at times his diabetes was treated with insulin.  

The veteran was scheduled for a VA examination in January 
2000; however, he failed to report to that examination.  In a 
March 2000 statement, the veteran stated that he did not 
report for the examination because he was not informed of it.  

The VA treatment records from March 2000 to August 2003 
indicate that the veteran's diabetes was being treated with 
insulin.

In the February 2003 VCAA letter, the RO informed the veteran 
that "failure to report for an examination may result in a 
denial of your claim since evidence expected from this 
examination which might have been material to the outcome of 
the claim could not be considered."  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (2005).  

The veteran was again scheduled for a VA examination in March 
2003.  However, the veteran failed to report for this 
examination.  

As good cause for his failure to appear for the recent 
examination has not been presented in this case, the Board 
notes that a basis has not been presented for the assignment 
of a higher rating for the service-connected diabetes 
mellitus.  

The evidence of record does not show that the service-
connected diabetes mellitus requires insulin, restricted 
diet, and regulation of activities.  Therefore, an increased 
rating cannot be granted given the particular circumstances 
of this case.  

Hence, reviewing the entire evidentiary record in this case, 
the Board finds that a higher rating during the course of the 
appeal may not be assigned.  38 C.F.R. § 3.655.  



ORDER

An increased rating for the service-connected diabetes 
mellitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


